Citation Nr: 1404184	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-00 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disorder.

2.  Entitlement to an effective date prior to September 19. 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in October 2013.  A transcript of the hearing has been associated with the electronic record.


FINDINGS OF FACT

1.  In an April 1975 rating decision, the RO denied service connection for kidney disorder; the Veteran did not appeal.  

2.  The evidence received since the April 1975 rating decision is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a kidney disorder.

3.  The Veteran's claim of entitlement to service connection for PTSD was received on September 19, 2008; there are no communications prior to this time which may be considered a formal or informal claim.


CONCLUSIONS OF LAW

1.  The April 1975 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a kidney disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an effective date prior to September 19, 2008, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

A November 2008 letter discussed the evidence necessary to support a claim for service connection.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.  He was further advised that his claim for a kidney disorder had been previously denied, and explained the basis of the previous denial.  The meaning of the terms "new" and "material" was explained in the context of reopening a claim for service connection.  

Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1).  

As noted above, the appellant also was afforded a hearing before VLJ during which he presented oral argument in support of claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Petition to Reopen Claim of Entitlement to Service Connection for Kidney Disorder

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for a kidney disorder was denied in April 1975.  The RO concluded that ureteral calculus was not found in service or within the presumptive period, that it was not etiologically related to urethritis or pharyngitis during service, and that the urinary findings were not diagnostic of kidney infection.

At the time of the April 1975 rating decision, the record included the Veteran's service treatment records.  They reflect that the Veteran was diagnosed with pharyngitis in June 1968 and with urethritis in February 1970.  On separation examination in March 1970, the Veteran denied rupture or hernia, frequent or painful urination, and kidney stones.  Physical examination revealed normal genitourinary system.  There were no defects or diagnoses recorded with respect to the Veteran's genitourinary system, and he was deemed qualified for separation.  

Records of private treatment were also associated with the record at the time of the April 1975 rating decision.  They reflect that the Veteran was hospitalized for five days in June 1974.  The Veteran reported  two to three month history of intermittent episodes of abdominal pain at times associated with dysuria, relieved by antibiotics and antispasmodics.  Physical examination was completely negative except for right costovertebral angle tenderness and tenderness in the right upper and lower quadrants.  Urologic consultation was performed, and the provider felt that there was blunting of the superior calyx of the right kidney probably due to an old infection.  The final diagnosis was ureteral calculus.  

A VA examination was conducted in November 1974, and discussed in the rating decision.  On examination, the genitourinary examination was grossly normal.  The examiner noted that the Veteran was post passage of a right ureteral calculi and that polynephritis had been noted in the upper pole, based on review of the private hospital summary. 

The record also contained the Veteran's contentions.  Specifically, he stated in his August 1974 claim that he had experienced a constant kidney infection caused by a ruptured cyst in service.  He maintained that the ruptured cyst was brought on by a bout of pneumonia during service.

The Veteran's claim was denied in April 1975.  He did not appeal.  Therefore, it became final.

The Veteran sought to reopen his claim in September 2008.  At that time, he stated that he had pneumonia during basic training and developed an abscess in his right kidney.  He indicated that the abscess burst while he was in Vietnam and left him with only half of a workable right kidney.  He noted that he ran a low grade temperature if he did not consume enough water.

Evidence added to the record since the April 1975 rating decision includes private medical records.  Records from St. Mary Medical Center indicate that right renal calculi were noted on upper gastrointestinal testing in May 1994.  The report of an abdominal sonogram performed at the University of Pennsylvania Health System in July 1999 indicates that the Veteran's right kidney was smaller than the left.

The Veteran also submitted statements outlining his contentions regarding the onset and etiology of a kidney disorder.  These statements essentially duplicate his previous contentions.

At his October 2013 hearing, the Veteran reiterated the history of his claimed kidney disorder.  He also described the current problems with respect to that claimed disability.  

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a kidney disorder.  As discussed, the RO denied the Veteran's claim because ureteral calculus was not found in service or within the presumptive period, that it was not etiologically related to urethritis or pharyngitis during service, and that the urinary findings were not diagnostic of kidney infection.  Since then, there has been no competent and reliable evidence added to the file which would establish a relationship between renal calculi diagnosed following service with pharyngitis or urethritis diagnosed during service.  The Veteran's assertions of renal abscess during service and a relationship between in-service events and any current kidney problems were before the RO at the time of the previous final decision, and are therefore cumulative.  In essence, the evidence added to the record since the April 1975 rating decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for a kidney disorder may not be reopened.

Earlier Effective Date for the Grant of Service Connection for PTSD

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit  has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

The record reflects that the Veteran submitted a claim of entitlement to service connection for PTSD in September 2008.  He subsequently identified records of private treatment which were obtained by VA.  Among the records obtained were those from Hahnemann University Hospital.  A January 1996 history and physical examination report indicates a reported history of PTSD.  Notably, these records were received by VA in June 2009, following the Veteran's claim for service connection.

A May 2009 VA examination report indicates a diagnosis of PTSD.  The examiner included a review of the Veteran's history, to include his report of symptoms in the years following service.

Service connection was granted in a September 2009 rating decision.  An effective date of September 18, 2008 was assigned, based on the date of the receipt of claim.

Subsequently, the Veteran asserted that an earlier effective date was warranted.  In various written statements and in his hearing testimony, he described his post-service PTSD symptoms and urged that he had suffered from psychiatric symptoms in the years following his separation from service.  

The Board acknowledges the Veteran's belief that the effective date for the grant of service connection should be the date following his separation from service, and is sympathetic to his reports of significant symptoms since his return from Vietnam.  Unfortunately, the pertinent and undisputed facts in this case are that the Veteran submitted his claim of entitlement to service connection for PTSD on September 19, 2008, and that service connection was subsequently granted based on this initial claim regarding PTSD.  Despite the Veteran's history of a previous claim for VA benefits, review of the record reveals that there are no prior documents that can be construed as a claim, informal claim or an intent to file a claim of entitlement to service connection for PTSD.  Despite medical evidence showing a history of PTSD prior to the Veteran's claim, the fact remains that a claim of entitlement to service connection was not received by VA until September 2008. 

Under the law, the earliest effective date and the appropriate effective date in this case is September 19, 2008, the date of receipt of the Veteran's claim for service connection. 









	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for a kidney disorder is denied.

Entitlement to an effective date prior to September 19, 2008 for the grant of service connection for PTSD is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


